DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Howard Sobelman (Registration No 39,038), during a communication on March 7, 2022.

The claims have been amended as follows:
21.	(Currently Amended) A method comprising:
receiving, by a server and from a taxpayer device, digital tax information comprising information about a taxpayer, tax return items created by a third party, tax data and image data from a tax document; 
providing, by the server, a file name to each of the tax return items of the digital tax information, wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, a taxpayer identifier, or a tax year associated with the tax return item;
storing, by the server, the digital tax information and the file name of each of the tax return items of the digital tax information in data regions in a tax document collection data unit of a structure in a memory and in a tax document collection data format usable by a tax preparation system;
a taxpayer identifier corresponding to device with [[an]] a first tax preparer identifier corresponding to a first tax preparer device;
receiving, by the server, a first connection request with [[a]] the taxpayer identifier corresponding to the device and associated with the first tax preparer device;
transmitting, by the server, a link to [[the]] a graphical user interface (GUI) of the taxpayer device, 
wherein the link is associated with the first tax preparer device,
wherein the link provides the first connection request from the first tax preparer device to the taxpayer device, 
wherein the link automatically connects the first tax preparer device and the taxpayer device;
receiving, by the server and from the GUI of the taxpayer device, an acceptance of the first connection request 
associating, by the server in an access table in the memory, the taxpayer identifier of the taxpayer device with [[a]] the first tax preparer identifier of the first tax preparer device;
obtaining, by the server, an internet protocol (IP) address of the taxpayer device for verification;
verifying, by the server, the IP address of the taxpayer device;
providing, by the server and to the first tax preparer device, access to the digital tax information and the tax data in the tax document collection data unit, in response to the verifying the IP address; 
receiving, by the server, a restriction request from at least one of the GUI of the taxpayer device or the first tax preparer device to restrict the first tax preparer device from accessing the digital tax information;
updating, by the server, the access table to create an updated access table based on the restriction request;
restricting, by the server and based on the updated access table, the first tax preparer device from accessing the digital tax information in the tax document collection data unit;

receiving, by the server, a second connection request from at least one of the GUI of the taxpayer device or the second tax preparer device;
transmitting, by the server, the second connection request to the GUI of the taxpayer device;
receiving, by the server, an acceptance of the second connection request from the GUI of the taxpayer device;
associating, by the server in the updated access table, the taxpayer identifier of the taxpayer device with a second tax preparer identifier of the second tax preparer device; 
providing, by the server and to the second tax preparer device, access to the digital tax information in the tax document collection data unit; [[and]]
extracting, by the server, metadata from the digital tax information;
automatically extracting, by the server, the tax data from the digital tax information by using at least one of optical character recognition or text layer extraction;
automatically detecting, by the server, a type of the tax data, a format of the tax data, a location of the tax data and value ranges within the tax data;
determining, by the server, that the digital tax information is pertinent to preparing the tax return based on the metadata, the type of data, the format of data, the location of data and the value ranges;
generating, by the server using an automated tax return preparation system, a completed tax return from the digital tax information and a tax form.

23.	(Currently Amended) The method of claim 22, further comprising providing, by the server, a file name to each of the tax return items of the digital tax information, wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, [[a]] the taxpayer identifier, or a tax year associated with the tax return item.



receiving, by the server and from the first tax preparer device, an identification of the taxpayer device associated with the first tax preparer device;
transmitting, by the server and to the GUI of the taxpayer device, a software link of an invitation to join, wherein the software link is associated with the first tax preparer device;
receiving, by the server and from the GUI of the taxpayer device, an acceptance of the software link of the invitation to join;
associating, by the server in the access table, the taxpayer device with the first tax preparer device; and
receiving, by the server, a request from the first tax preparer device for the taxpayer device with at least one of a letter to review and sign the tax document, a questionnaire or a document request list.


Reasons for Allowance
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 

The instant claims attempt to address these issues with the tax document exchange between a taxpayer and tax preparers as well as the access to those tax documents when a relationship between a taxpayer and tax preparer changes. The instant claim achieves this by receiving, by a server and from a taxpayer device, digital tax information comprising information about a taxpayer, tax return items created by a third party, tax data and image data from a tax document; providing, by the server, a file name to each of the tax return items of the digital tax information, wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, a taxpayer identifier, or a tax year associated with the tax return item; storing, by the server, the digital tax information and the file name of each of the tax return items of the digital tax information in data regions in a tax document collection data unit of a structure in a memory and in a tax document collection data format usable by a tax preparation system; associating, by the server, a taxpayer identifier corresponding to the taxpayer device with a first tax preparer identifier corresponding to a first tax preparer device; receiving, by the server, a first connection request with the taxpayer identifier corresponding to the taxpayer device and associated with the 
  US 20150205921 A1 to Dick discloses in sections [0043], [0008], [0060-[0067], [0080], [0086], [0089], [0095], [0097], [0098], [0105]: receiving, by a server and from a taxpayer device, digital tax information comprising information about a taxpayer, tax return items created by a third party, tax data and image data from a tax document; receiving, by the server, a first connection request with a taxpayer identifier corresponding to the one or more taxpayer devices and associated with the first tax preparer device; transmitting, by the server, a link to a graphical user interface (GUI) of the taxpayer device, wherein the link is associated with the first tax preparer device, wherein the link provides the first connection request from the first tax preparer device to the taxpayer device, wherein the link automatically connects the first tax preparer device and the taxpayer device; receiving, by the server and from the GUI of the taxpayer device, an acceptance of the first connection request, in response to the selection of the link on the taxpayer device; associating, by the server in an access table in the memory, the taxpayer 
US 10621678 B1 to Ramotar discloses in sections [Col 10, Ln 66 – Col 11, Ln 36], [Col 12, Ln 57 – Col 13, Ln 42], and [Col 14, Ln 51 – Col 15, Ln 5]: storing, by the server, the digital tax information and the file name of each of the tax return items of the digital tax information in data regions in a tax document collection data unit of a structure in a memory and in a tax document collection data format usable by a tax preparation system; extracting, by the server, metadata from the digital tax information; automatically extracting, by the server, the tax data from the digital tax information by using at least one of optical character recognition or text layer extraction; determining, by the server, that the digital tax information is pertinent to preparing the tax return based on the metadata, the type of data, the format of data, the location of data and 
US 20120331005 A1 to White discloses in sections [0046], [0136]-[0139], [0125]-[0128], [0131]: transmitting, by the server, a link to a graphical user interface (GUI) of the taxpayer device, wherein the link is associated with the first tax preparer device, wherein the link provides the first connection request from the first tax preparer device to the taxpayer device, wherein the link automatically connects the first tax preparer device and the taxpayer device; receiving, by the server and from the GUI of the taxpayer device, an acceptance of the first connection request, in response to the selection of the link on the taxpayer device; associating, by the server in an access table in the memory, the taxpayer identifier of the taxpayer device with the first tax preparer identifier of the first tax preparer device; updating, by the server, the access table to create an updated access table based on the restriction request; restricting, by the server and based on the updated access table, the first tax preparer device from accessing the digital tax information in the tax document collection data unit; associating, by the server in the updated access table, the taxpayer identifier of the taxpayer device with a second tax preparer identifier of the second tax preparer device.
US 20160328438 A1 to Bacalzo discloses in section [0039]: providing, by the server, a file name to each of the tax return items of the digital tax information, wherein the file name identifies characteristics of the tax return item of the digital tax information including at least one of a type of tax return item, an entity administering the tax return item, a taxpayer identifier, or a tax year associated with the tax return item.

US 20180062852 A1 to Schmahmann in section [0086] and US 20080263370 A1 to Hammoutene in section [0053]-[0054] discloses: reconfiguring, by the server, the data regions in the tax document collection data unit of the memory by encrypting the data regions using a new key known only to the taxpayer device and a second tax preparer device.
US 20180113945 A1 to Dhillon discloses in section [0040]: automatically detecting, by the server, a type of the tax data, a format of the tax data….
US 20060271519 A1 to Blackwood discloses in section [0081]: automatically detecting, by the server,… a location of the tax data and value ranges within the tax data.
The cited references, alone or in combination, do not teach the claims as whole. There is a lack of evidence to combine the cited references and therefore one of ordinary skill in the art would not have found the combination of the cited references to be obvious. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685